Per Curiam.
This is a petition for mandamus to compel the county of Saginaw to allow the township of Thomastown a credit for $1,830.48 and interest, and to provide for the payment thereof. The claim grows out of charges claimed to have been made against the township by the county of Saginaw under Act No. 169, Laws of 1869.
It appears that at the April term of this Court, in 1886, a petition was filed by the Auditor General against the supervisors of the county of Saginaw, to compel that county to apportion $96,046.01 among the several townships of that county, and to collect the same, and cause that amount to be paid over to the State. It was claimed that that amount was due to the State from the county of Saginaw upon annual statements made and rendered to the county for payment and settlement from the years 1875 to 1885, inclusive. It appeared that a large portion of this claimed balance due to the State, arose under the act of 1869. It was held that the losses arising under these five-year lists could not be charged back to the county, and that such losses must fall upon the State.1 It appears from the petition in this case that Saginaw county never paid over to the State the moneys so chai-ged back. The petition, however, alleges that the county each year, as it was charged with the above losses, charged over against the township of Thomastown its proportion thereof, amounting in all to the sum of $1,830.48, and which it is claimed the township has paid over to the county, and it is to compel the payment of this that the petition is filed.
The respondent by its answer denies that this amount has ever been paid by the township to the county, and claims that the township is indebted to the county in *239large sums of money, which has never been settled for or paid. The. answer sets up what is claimed to be the state of the account between the county and township.
The relator presents a. replication to the answer, bringing in certified copies of the records of the county and township, which he claims show the state of the account between. the county and township, which materially differs from the state of the account as claimed by the respondent.
Issues are thus made which cannot be determined upon the papers as now presented. If the issues could thus be determined, it would involve the investigation of these accounts and an array of figures which we do not feel called upon to investigate upon an application for a mandamus.
The whole matter will be remanded to the circuit court for the county of Saginaw upon the issues made by the pleadings, to the end that the account may be stated between the county and township, and the facts settled presented to this Court in a form which will not require the time and attention of this Court to investigate the array of figures which is now presented.
We think it is a case which may properly be referred by the circuit court to a referee under the provisions of How. Stat. § 7378.

 See Auditor General v. Supervisors of Saginaw Co., 62 Mich. 579, 591.